Citation Nr: 0207492	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. The propriety of a noncompensable initial rating for 
residuals of a right ankle repair.  

2. The propriety of a noncompensable initial rating for 
defective hearing in the right ear.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1994 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO that granted service connection for defective hearing in 
the right ear and for residuals of a status post right ankle 
injury, but assigned noncompensable ratings for each of these 
disabilities, effective the day following discharge from 
service, March 4, 1998.  The RO also denied a 10 percent 
evaluation based on multiple noncompensable service connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  

In January 1999, the veteran submitted a notice of 
disagreement in regard to the ratings assigned for his 
service connected right ankle disability and for his service 
connected hearing loss in the right ear.  At that time he 
also expressed disagreement with the denial of a 10 percent 
evaluation based on multiple noncompensable service connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  The 
Board construes this as a timely filed notice of disagreement 
in regard to this issue under the provisions of 38 C.F.R. 
§§ 20.201, 20.202, and 20.301.  

In April 1999, the RO provided the veteran with a statement 
of the case in regard to the issues of entitlement to 
compensable ratings for his right ankle disorder and for his 
hearing loss in the right ear.  However, no Statement of the 
Case has been provided in regard to the issue of a 
compensable evaluation based on multiple noncompensable 
service connected disabilities under the provisions of 
38 C.F.R. § 3.324.  This issue has been rendered moot for the 
period beginning April 30, 2001, by the RO's decision to 
grant a 10 percent evaluation for residuals of a 
tympanoplasty effective that date.  However, the § 3.324 clam 
remains pending for the period prior to that date.  Since 
that is the case the remand action set forth below is 
necessary.  See Manlicon v. West 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1. The service-connected residuals of the veteran's right 
ankle injury consist of a history of slight limitation of 
dorsiflexion and no tenderness, swelling, or instability 
on motion.  

2. The probative medical evidence shows that the veteran has 
level I hearing in his right ear and is not service 
connected for hearing loss in the left ear.  


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for the 
residuals of a right ankle sprain have not been met during 
any period since the effective date of the grant of 
service connection.  38 U.S.C.A. § 1155, (West 1991); 
38 C.F.R. § 4.17(a), Diagnostic Code 5271 (2001).  

2. The criteria for a compensable evaluation for hearing loss 
in the right ear have not been met during any period since 
the effective date of the grant of service connection.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 4.85, 
Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a letter dated in December 2001, the RO informed the 
veteran of the requirements of the VCAA, of the evidence 
needed to substantiate his claim, and of who was responsible 
for obtaining evidence.  Moreover, it is noted that he was 
informed of the laws and regulations governing the issues on 
appeal in an April 1999 statement of the case and in 
supplemental statements of the case issued in January 2000 
and December 2001.  These documents served to inform him of 
the evidence needed to substantiate his claims and the 
December 2001 supplemental statements of the case also 
informed him of the pertinent provisions of the new law and 
its relevance for his current claims.

It is also noted that the veteran was afforded VA 
examinations of his right ankle disability in August 1998 and 
in September 2001.  The veteran was afforded VA examinations 
of his hearing in September 1998, November 1999, and 
September 2001.  Also, all reported treatment records have 
been obtained.  Therefore, no further evidentiary development 
appears to be necessary in regard to the appellant's claim 
for entitlement to an increased rating for his defective 
hearing in the right ear and his right ankle disability.

In view of the above, the Board concludes that no further 
action is necessary to assist the appellant in substantiating 
his current claims.  The Board will therefore proceed to 
consider the merits of these claims on the basis of the 
evidence currently of record.  


I.  Right Ankle

Service medical records reveal that the veteran initially 
sustained an injury to the right ankle that resulted in a 
chronic right ankle sprain  while playing basketball during 
service.  He thereafter experienced instability, pain, and 
swelling that necessitated a right ankle lateral ligament 
repair performed in July 1997.  

When seen by VA as an outpatient in July 1998 the veteran 
complained of right ankle pain following a motor vehicle 
accident a week earlier.  The discomfort was in the lateral 
and anterior right ankle.  The veteran also reported ankle 
swelling that had diminished significantly.  Orthopedic 
evaluation revealed pain with palpation in the distal and 
lateral malleolus.  There was no pain on range of motion of 
the ankle joint.  An X-ray revealed a possible old healed 
ununited fracture involving the medial malleolus.  There was 
no evidence of acute fracture or dislocation.  Minimal benign 
subcortical cystic lesions were seen in the medial malleolus.  
The assessment was strain/sprain of the right ankle.  

Further evaluation in August 1998 revealed no pain with 
palpation of the lateral and medial ankle ligaments with full 
5/5 strength on ankle dorsiflexion, inversion and eversion.  
There was full strength on forced inversion and eversion.  
The assessment was resolved right ankle sprain/strain.  

On VA medical examination conducted in August 1998, the 
veteran complained of a lot of aching and a little weakness 
in the right ankle, as well as discomfort and swelling after 
prolonged standing.  Examination revealed an anterior 
surgical scar to the lateral malleolus.  Dorsiflexion was 
diminished about 6 or 7 degrees, but was comparable to the 
left ankle.  Dorsiflexion was about 40 degrees in the right 
ankle.  The right ankle displayed some increased laxity on 
inversion and there was minimal tenderness to palpation over 
the lateral malleolus.  The veteran was able to stand on his 
heels and toes and he was able to squat and arise.  

An X-ray examination was interpreted as showing a well 
preserved right ankle mortise.  The impression was injury to 
the right ankle with surgical repair with some laxity on 
inversion.  There was also some diminished dorsiflexion that 
appeared to be a normal variant since it was approximately 
equal to the left ankle.  

During a VA medical examination in September 2001, the 
veteran reported that he worked as a basketball instructor at 
the YMCA.  He said that he could only play for a few minutes 
before he had to sit down due to his ankle disability.  He 
said that his ankle would become painful after walking a few 
blocks, but he had not lost any time from work.  On 
evaluation the veteran's range of ankle motion was normal 
with dorsiflexion of 10 degrees and plantar flexion was 45 
degrees.  Strength was 5/5.  There was no pain on motion.  
There was a well-healed scar over the lateral malleolus.  No 
tenderness or instability was reported.  X-rays of the right 
ankle were said to be normal.  The impression was status post 
right ankle injury.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4 
(2001).  The residuals of the veteran's right ankle sprain 
are rated on the basis of limitation of motion of the ankle 
as provided by38 C.F.R. § 4.71(a), Diagnostic Code 5271.

Under the provisions of 38 C.F.R. § 4.59 (2001) a 10 percent 
evaluation may be assigned if limitation of joint motion is 
noncompensable but such motion is accompanied by pain.  

Under the provisions of Diagnostic Code 5271, a 10 percent 
evaluation is assignable for limitation of ankle motion if 
moderate.  A 20 percent evaluation is assignable for marked 
limitation of ankle motion.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide for a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(2001).  

The Board notes that, while some loss of right ankle 
dorsiflexion was noted on one post-service VA orthopedic 
examination, this was described as a normal variant and 
plantar flexion has been normal on all post service 
examinations.  Since the veteran's limitation of motion has 
been, at most, a normal variant, the Board is unable to 
conclude that it is moderate.  Since a moderate degree of 
limitation of ankle motion has not been demonstrated, he does 
not meet the criteria for a compensable evaluation.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

In this case the veteran has not been found to have weakness 
or pain on motion.  He was noted to have ligament laxity and 
mild tenderness to palpation, but these symptoms were not 
reported to result in any additional loss of motion.  Other 
post-service examinations have shown essentially no 
functional limitations.  On the most recent examination it 
was explicitly noted that there was no pain or tenderness on 
motion and strength was 5/5.  Therefore, the Board finds that 
a compensable evaluation cannot be afforded on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

On the basis of the foregoing, the Board finds that the 
noncompensable (0 percent) initial evaluation for the 
veteran's service connected right ankle disability is 
appropriate.  Because this disability rating reflects the 
greatest degree of impairment in the right ankle since March 
4, 1998, the effective date of the grant of service 
connection, there is no basis for "staged ratings" pursuant 
to Fenderson v. West, 12 Vet. App. 119 (1999).



II.  Hearing loss in the Right Ear.

On VA audiometry examination conducted in September 1998 
puretone thresholds in the right ear were 25, 30, 15, 30, and 
25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the right ear was 25 decibels.  
Speech discrimination was 96 percent in the right ear.  

A VA audiometry examination conducted in November 1999 
revealed pure tone thresholds in the right ear of 30, 25, 20, 
35, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone loss in the right ear was 26.25 
decibels (17.5 in the frequencies from 1000 to 4000 Hertz.).  
Speech discrimination was 100 percent in the right ear.  

VA audiometry examination conducted by a private audiologist 
in September 2001 revealed pure tone thresholds in the right 
ear of 20, 40, 30, 40, and 50 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold was 40 
decibels in the frequencies from 1000 to 4000 Hertz.  Speech 
discrimination was 98 percent in the right ear.  The veteran 
was noted to have mild to moderate conductive hearing loss in 
the right ear and normal hearing in the left ear.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by results of controlled speech discrimination 
tests, together with the average hearing threshold, as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the non-
service-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
level XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110.  

Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board notes that portions of the VA disability rating 
schedule concerning diseases of the ear was amended on June 
10, 1999.  The United States Court of Appeals for Veterans 
Claims has held that, when a change occurs in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, the VA must apply the 
version of the statute or regulation which is most favorable 
to the veteran, unless Congress has expressly provided 
otherwise or has authorized the VA to provide otherwise and 
the VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the Board notes that the amendments to the 
disability ratings for the diseases of the ear made no 
substantive changes.  

The new rating criteria add provisions for evaluating 
exceptional patterns of hearing loss.  38 C.F.R. § 4.86 
(2001).  However the veteran's hearing loss does not meet the 
criteria for evaluation on the basis of 38 C.F.R. § 4.86.  
The criteria for evaluating the veteran's hearing are 
unchanged.  

On the veteran's audiology examinations conducted in 1998, 
1999, and 2001, hearing acuity in the right ear equated to 
level I in the right ear.  Since the veteran does not have, 
and is not service connected, for any left ear hearing loss, 
the hearing acuity in this ear is also assigned a level I 
designation for rating purposes.  All of these audiometry 
findings correspond therefore to a noncompensable rating 
under Diagnostic Code 6100.  The claim for a compensable 
rating for the veteran's hearing loss in the right ear must 
therefore be denied.  

On the basis of the foregoing, the Board finds that the 
noncompensable (0 percent) initial evaluation for the 
veteran's service connected hearing loss in the right ear is 
appropriate.  Because this disability rating reflects the 
greatest degree of impairment in the veteran's hearing in the 
right ear since March 4, 1998, the effective date of the 
grant of service connection, there is no basis for "staged 
ratings" pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

A compensable initial rating for residuals of a right ankle 
repair is denied.  

A compensable initial rating for defective hearing in the 
right ear is denied  


REMAND

As indicated above, a timely notice of disagreement was filed 
as to the issue of entitlement to benefits under the 
provisions of 38 C.F.R. § 3.324.  Since the RO has not yet 
prepared a statement of the case with regard to this issue, 
it must be remanded.  

To insure full compliance with due process requirements, this 
matter is REMANDED to the RO for the following action:  

The RO should issue a statement of the 
case that addresses the issue of 
entitlement to a 10 percent evaluation 
based on multiple noncompensable service 
connected disabilities under the 
provisions of 38 C.F.R. § 3.324 for the 
period prior to April 30, 2001.  The 
veteran should be advised of the time 
limit in which he can file a substantive 
appeal in regard to this issue.  
38 C.F.R. § 20.302(b) (2001).  

Then, if a timely substantive appeal is submitted, and the 
case is otherwise in order, it should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


